         Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

    BANKRUPTCY ESTATE OF CARLOS
    ALBERTO RODRIGUEZ QUINTANA AND
    LUZ MARIE VAZQUEZ SANTIAGO
    REPRESENTED BY WILFREDO SEGARRA
    MIRANDA, CHAPTER 7 TRUSTEE,

    Plaintiff
                                           CIVIL NO. 19-1620 (RAM)
    v.

    RUSHMORE LOAN MANAGEMENT
    SERVICES, et al.,

    Defendants.


                               OPINION AND ORDER1

RAÚL M. ARIAS-MARXUACH, United States District Judge

         Pending before the Court is Plaintiff-Appellant Wilfredo

Segarra-Miranda’s (“Plaintiff,” “Appellant” or “Trustee”) Appeal

from an Order Entered from the United States Bankruptcy Court for

the District of Puerto Rico (Docket No. 4). The Bankruptcy Court

held that (1) the unrecorded mortgage deed does not provide

Rushmore        Loan   Management   Service,   LLC   (“Rushmore”)   with   an

unperfected security interest, and (2) Appellant has no claim to

assert under 11 U.S.C. §§ 541, 544 and 551, to avoid Rushmore’s

unrecorded mortgage and to preserve it for the Estate. Id. at 2.

Having considered the parties’ briefs and the applicable law, the



1 Sarah Fallon, a rising second-year student at the University of Michigan Law
School, assisted in the preparation of this Opinion and Order.
       Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 2 of 13
Civil No. 19-1620                                                                 2


Bankruptcy Court’s Judgment is AFFIRMED for the reasons set forth

below.

                             I. APPLICABLE LAW

      On appeal, the Bankruptcy Court findings of fact are reviewed

for   clear   error   and   the   conclusions       of   law   are   reviewed    de

novo. Segarra v. Banco Popular de P.R. (In re Rivera Mercado), 599

B.R. 406, 416 (B.A.P. 1st Cir. 2019). “Clear error” review requires

a “definite and firm conviction that a mistake has been committed.”

U.S. v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

      The Bankruptcy Code, through 11 U.S.C. §§ 541, 544 and 551,

empowers a trustee to avoid and preserve a creditor’s unperfected

lien for the benefit of the estate. See In re Traverse, 753 F.3d

19,   26   (1st   Cir.   2014).    First,    11   U.S.C.   §   544   “vests     the

trustee with the powers of a bona fide purchaser of real property

for value and allows the trustee to invalidate unperfected security

interests.” In re Sullivan, 387 B.R. 353, 357 (B.A.P. 1st Cir.

2008). Once the unperfected security interest has been avoided,

the trustee’s right of preservation under 11 U.S.C. § 551 preserves

the   avoided     unperfected     interest    for    the estate.     See   In    re

Traverse, 753 F.3d at 26.

      However, “[t]he rights of a trustee under 11 U.S.C. § 544 are

determined by state law.” In re Rios, 420 B.R. 57, 71 (Bankr.

D.P.R. 2009), subsequently aff'd sub nom. Soto-Rios v. Banco

Popular de P.R., 662 F.3d 112 (1st Cir. 2011); see also In re The
      Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 3 of 13
Civil No. 19-1620                                                             3


Ground Round, Inc., 482 F.3d 15, 20 (1st Cir. 2007) (holding that

“[s]ection 544 invokes state law”). For purposes of 11 U.S.C. §

544, a lien is defined under federal law as “a charge against or

interest in property to secure payment of a debt” (11 U.S.C. §

101(37)) but the issue of whether a particular mortgage meets that

definition is one of state law. See In re Sullivan, 387 B.R. at

358 (emphasis added).

       Mortgage Law is governed by the Real Property Act of the

Commonwealth of Puerto Rico of 2015 and portions of the Civil Code.

See Soto-Rios, 662 F.3d at 116-22 (holding that “[i]n Puerto Rico,

the   nature   and      effect    of    mortgages    is   governed   by     the

Commonwealth's Mortgage and Property Registry Act of 1979 and

portions of its Civil Code.”); see also Quinones v. United States

(In   re   Quinones),    581     B.R.   705,   707   (Bankr.   D.P.R.     2017)

(distinguishing certain statutes set aside and replaced by the

Real Property Registry of Puerto Rico Act of 2015). The Civil Code

lists the “essential requisites of the contracts of pledge and of

mortgage.” P.R. Laws Ann. tit. 31 § 5001. The first requirement is

“[t]hat they be constituted to secure the fulfilment of a principal

obligation.” Id. Additionally, the Civil Code prescribes that “it

is indispensable, in order that the mortgage may be validly

constituted, that the instrument in which it is created be entered

in the registry of property.” P.R. Laws Ann. tit. 31, § 5042.

Therefore, under Puerto Rico law, the existence of a mortgage
      Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 4 of 13
Civil No. 19-1620                                                             4


requires the act of recording. See Soto-Rios, 662 F.3d at 121

(recognizing    that     “recording    is   a   ‘constitutive’   act   for    a

mortgage,” without which the creditor does not hold a mortgage but

only an unsecured personal obligation). “It is well established

that, under Puerto Rico law, recording is essential to the validity

of a mortgage and that one that is not recorded is a nullity.” In

re Rivera Mercado, 599 B.R. at 419 (quoting In re Las Colinas,

Inc., 426 F.2d 1005, 1016 (1st Cir. 1970)); see also Roosevelt

Cayman Asset Co. II v. Cruz-Rivera, 232 F. Supp. 3d 230, 232

(D.P.R. 2017).

     Though an unrecorded mortgage deed is a nullity, a creditor’s

collection action is based on the underlying promissory note. See

Roosevelt Cayman Asset Co. II, 232 F. Supp. 3d at 232-33. An

unrecorded mortgage deed does not eliminate the promissory note

but rather turns it into an unsecured personal obligation, solely

enforceable against the maker. See Roig Commercial Bank v. Dueño,

617 F. Supp. 913, 915 (D.P.R. 1985).

                II.     FACTUAL AND PROCEDURAL BACKGROUND

     On May 16, 2006, Doral Bank issued to Debtors (1) a loan for

$73,600.00 (“Loan”) and (2) a second loan for $18,400.00 (“Balloon

Loan”). (Docket No. 4 at 8-9). Each loan is now held by Rushmore.

The loans were each secured by a Mortgage Note and Mortgage Deed

in connection with Debtors’ purchase of real estate in Cataño,

Puerto   Rico   (“the    Property”).    Id.     Neither   Mortgage   has   been
     Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 5 of 13
Civil No. 19-1620                                                     5


presented to the Registry of Property of Puerto Rico (“Registry”)

for recording. Id.

     At the time of filing, Debtors presented the Loan as an

unsecured claim for an unperfected lien and the Balloon Loan as an

unsecured claim. Id. at 9. They, therefore, claimed a Homestead

exemption of $100,000 over the property. Id. at 10. Rushmore filed

unsecured claims for the outstanding balances on both the Loan and

the Balloon Loan. Id. at 9.

     On May 4, 2016, Trustee filed a Complaint in the United States

Bankruptcy Court for the District of Puerto Rico (“the Bankruptcy

Court”) seeking a declaratory judgment, avoidance action, and

preservation of avoided lien, related to the Loan. Id. at 10.

     On April 22, 2019, the Bankruptcy Court granted Rushmore’s

motion for summary judgment, denied Trustee’s cross-motion for

summary judgment, and dismissed the case. Id. The Bankruptcy Court

held that the unrecorded mortgage deed does not provide Rushmore

with an unperfected security interest. (Docket No. 11-1). It

further held that Appellant had no claim to assert under 11 U.S.C.

§§ 541, 544, 551 to avoid Rushmore's unrecorded mortgage and to

preserve it for the Estate. Id. On May 7, 2019, Trustee filed a

motion for reconsideration of the Bankruptcy Court’s original

determination, which, on June 11, 2019, the Bankruptcy Court

denied. (Docket No. 4 at 11).
      Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 6 of 13
Civil No. 19-1620                                                      6


                             III. ANALYSIS

     The issue on appeal is whether the Bankruptcy Court erred in

finding that a Chapter 7 Trustee may not apply 11 U.S.C. §§ 541,

544 and 551 in a case where the mortgage was never presented to or

recorded by the Registry. (Docket No. 10 at 4).

A. The unrecorded mortgage deed is a nullity and does not result
   in an unperfected security interest.

     The Bankruptcy Court held that the unrecorded mortgage deed

does not provide Rushmore with an unperfected security interest.

(Docket No. 9 at 8). Trustee claims that the unrecorded mortgage

deed does in fact result in an unperfected security obligation.

(Docket No. 4 at 11). He asserts this claim in his determination

that the precedent applied by the Bankruptcy Court of Puerto Rico

erroneously interpreted the meaning of an unperfected security

interest. (Docket No. 10 at 7). To support his definition, however,

Trustee relies on cases determined under Massachusetts law. Id.

The U.S. Court of Appeals for the First Circuit (“First Circuit”)

has established that an entity’s interest in property is determined

by local law. See Soto-Rios, 662 F.3d at 117; see also In re

Sullivan, 387 B.R. at 358 (holding that the issue of whether a

particular mortgage is a charge against or interest in property to

secure payment of a debt is one of state law).

     The First Circuit, in Soto-Rios v. Banco Popular de Puerto

Rico, addressed the issue of whether a mortgage, which had been
      Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 7 of 13
Civil No. 19-1620                                                      7


only presented to the Registry but not yet recorded, granted a

pre-petition interest in property. Soto-Rios, 662 F.3d at 115. The

Court held that the act of presentment has legal significance in

the process of registration. Id. at 122. In so holding, the Court

acknowledged that recording is a “constitutive” act for a mortgage

under Puerto Rico law. Id. at 121. The Court further held, without

the existence of a mortgage, a creditor only has an unsecured

personal obligation regarding the underlying debt. Id. Though it

illustrates the legal effect of an unrecorded mortgage under Puerto

Rico law, this case materially differs from the case at bar.

Rushmore’s mortgage was not even presented to the Registry. In

addition to lacking the constitutive act of recording, Rushmore’s

mortgage has not been entered into the Registry by presentment, an

act found to have legal significance by the First Circuit.

     In Roig Commercial Bank v. Dueño, the District Court of Puerto

Rico held that a creditor did not hold a pre-petition lien for

purposes of a federal tax seizure of the debtor’s property. See

Roig Commercial, 617 F. Supp. at 914-15. The creditor presented

but subsequently withdrew the mortgage from the Registry. Id. at

914. The Court held that “[r]ecording is essential to the validity

of a mortgage.” Id. at 915. Therefore, the creditor’s only property

interest was “a mere desire to have its promissory note guaranteed

by an unrecorded mortgage.” Id. As in Soto-Rios, the Court therein

held that the promissory note represented an unsecured personal
      Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 8 of 13
Civil No. 19-1620                                                          8


obligation which could only be enforced against the maker. Id.

Such is the case here with the Rushmore mortgage. The creditors do

not have a valid mortgage because it was not recorded, which is an

essential act. The most they could hold is an unsecured personal

obligation, which is not an unperfected security interest as

suggested by Trustee.

     Five recent cases are relevant to the controversy at bar and

support this conclusion. Roosevelt Cayman Asset Co. II v. Cruz-

Rivera, In re Schwarz Reitman, In re Lopez Cancel, In re Garcia,

and In re Rivera Mercado. Each of these cases addressed the legal

effect of an unrecorded mortgage under Puerto Rico law.                  See

Roosevelt Cayman Asset Co. II, 232 F. Supp. 3d at 232 (noting that

“the mortgage deed held by [plaintiff] has never been registered

in the Puerto Rico Property Registry.”); see also In re Lopez

Cancel, 2018 WL 6422651, at *1 (Bankr. D.P.R. 2018), aff'd sub

nom. Lopez   Cancel,    2020   WL   278395   (B.A.P.   1st   Cir.      2020)

(addressing the issue of whether the trustee may avoid “the

unrecorded mortgage and … preserve the avoided mortgage for the

benefit of the bankruptcy estate.”); In re Garcia, 2018 WL 4354364,

at *1 (Bankr. D.P.R. 2018) (determining that the case presented “a

creditor who, under local law, failed to constitute a mortgage.”);

In re Rivera Mercado, 599 B.R. at 410 (finding that the “appeal

concern[ed] the effect of an unrecorded mortgage under Puerto Rico
      Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 9 of 13
Civil No. 19-1620                                                         9


law and … chapter 7 trustee's request to avoid an unrecorded

mortgage”).

      Following the precedent established by In re Las Colinas, the

First Circuit in Roosevelt Cayman Asset Co. II v. Cruz-Rivera and

In   re   Rivera   Mercado   held   that   an   unrecorded   mortgage   was

“a nullity.” See e.g., In re Rivera Mercado, 599 B.R. at 419

(quoting In re Las Colinas, Inc., 426 F.2d at 1016); Roosevelt

Cayman Asset Co. II, 232 F. Supp. 3d at 232. This holding was made

in accordance with the standard that “under Puerto Rican law[,]

recording is essential to the validity of a mortgage.” Id. The

Court therefore finds that the “mortgage” held by Rushmore, which

was neither recorded nor presented to the Registry, is a nullity,

due to Puerto Rico law’s requirement that a mortgage be recorded

to be valid.

      Further, In re López Cancel, In re Garcia, and In re Rivera

Mercado quoted the standard established in Segarra v. Schwarz

Reitman to determine that the creditor who did not record its

mortgage in the Registry does not hold an unperfected interest in

the property and no lien exists. See In re Lopez Cancel, 2018 WL

6422651, at *2 (summarizing the holding in Schwarz Reitman that an

unrecorded mortgage deed is not a lien or an unperfected interest

in real property); see also In re Garcia, 2018 WL 4354364, at *2;

In re Rivera Mercado, 599 B.R. at 421.
       Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 10 of 13
Civil No. 19-1620                                                                10


       All five of the aforementioned cases discuss the distinction

between    the   law    in   Puerto   Rico    and    that   in   other    states.

Specifically, the cases mention that the finding in In re Traverse

is not applicable to Puerto Rico. Contrary to Trustee’s assertion

in the case at bar, the Courts held that an unrecorded mortgage is

not “an unperfected security interest in real property in Puerto

Rico – unlike Massachusetts law, which grounds the ruling in

Traverse.” In re Rivera Mercado, 599 B.R. at 414; In re Garcia,

2018 WL 4354364, at *2; In re Lopez Cancel, 2018 WL 6422651, at

*2. Further, in In re Garcia, the Bankruptcy Court of Puerto Rico

reevaluated its previous finding based upon In re Traverse “and

found it to be inapposite” because of the relevant distinctions

between Massachusetts and Puerto Rico law. In re Garcia, 2018 WL

4354364, at *2 (emphasis added).

       Those distinctions are also noted in the cases which Trustee

invokes to support his claim, but those cases are indeed inapposite

here   because   they    were   decided      under   Massachusetts       law.   For

example, in In re Sullivan, the First Circuit held that, though

federal law defines a lien as “a charge against or interest in

property to secure payment of a debt” the issue of whether a

particular mortgage meets that definition is one of state law. See

In re Sullivan, 387 B.R. at 358 (quoting 11 U.S.C. § 101(37))

(emphasis added). The Court then explained the approach determined

by Massachusetts law. Id. “[A] mortgagee is given a lien to secure
     Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 11 of 13
Civil No. 19-1620                                                      11


the performance of an obligation or the payment of money, and while

an unrecorded mortgage is unenforceable as against third parties,

the lien remains valid between the mortgagee and the mortgagor.”

Id. This is not the case in Puerto Rico. The Civil Code requires

that a mortgage be recorded, and Courts have repeatedly held that

an unrecorded mortgage is not valid but a nullity. See e.g., In re

Rivera Mercado, 599 B.R. at 419 (quoting In re Las Colinas, Inc.,

426 F.2d at 1016).

     Trustee acknowledges “the fact that the Mortgage Deed was

never registered does not invalidate the Mortgage Note between

Rushmore and the Debtors, nor does it alter the legal relationship

of those parties in said Mortgage Note.” (Docket No. 4 at 22).

This does not, however, refute the Court’s finding that the

unrecorded mortgage is a nullity and not an unperfected security

interest. Rather, as the District Court of Puerto Rico held in

Roosevelt Cayman Asset Co. II v. Cruz-Rivera, a creditor of a note

is “still entitled — even without a recorded mortgage deed — to

pursue a personal action against the defendants for the collection

of the debt owed on the mortgage note.” Roosevelt Cayman Asset Co.

II, 232 F. Supp. 3d at 232. This follows the finding in Roig

Commercial Bank v. Dueño that the promissory note, now an unsecured

personal obligation without a recorded mortgage, could only be

enforced against the maker. See Roig Commercial Bank, 617 F. Supp.

at 915. The Court is persuaded by Trustee’s statement that there
     Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 12 of 13
Civil No. 19-1620                                                      12


still exists a legal obligation between Rushmore and Debtors. This

obligation is through the underlying note, which Rushmore may

enforce only against Debtors. As established above, the unrecorded

mortgage is a nullity and does not grant Rushmore a lien or

interest in the property of the Estate.

B. 11 U.S.C. §§ 541, 544, 551 do not provide a claim under which
   trustee may avoid Rushmore’s unrecorded mortgage.

     In the same way that state law determines an entity’s interest

in property, “[t]he rights of a trustee under 11 U.S.C. § 544 are

determined by state law.” In re Rios, 420 B.R. at 71; see also In

re The Ground Round, Inc., 482 F.3d at 20 (holding that “[s]ection

544 invokes state law”).

     The Bankruptcy Court has held that a trustee cannot use 11

U.S.C. §§ 544 and 551 in cases involving unrecorded mortgages. See

In re Lopez Cancel, 2018 WL 6422651, at *2. The trustee’s rights

under those sections apply only when there is an unperfected

security   interest   in   property.    Id.   As   established     above,

Rushmore’s unrecorded mortgage is not an unperfected security

interest under Puerto Rico law. In other words, “Trustee cannot

gain superior rights to [Rushmore] who did not record its mortgage

deed in the Property Registry because no lien exists under local

law.” In re Garcia, 2018 WL 4354364, at *2 (quoting Segarra v.

Susan Schwarz Reitman, Adv. No. 05-00020 (MCF) (Bankr. D.P.R.

2016)). Trustee may not avoid a creditor’s interest in property
     Case 3:19-cv-01620-RAM Document 12 Filed 08/19/20 Page 13 of 13
Civil No. 19-1620                                                      13


that does not exist under local law. Moreover, only Debtors hold

an interest in the property. See In re Rivera Mercado, 599 B.R. at

422 (B.A.P. 1st Cir. 2019) (quoting Segarra v. Susan Schwarz

Reitman, Adv. No. 05-00020 (MCF)) (holding that the trustee could

not assert an action pursuant to sections 544 and 551, because

under local law, no interest in property other than the debtor's

existed to avoid). Therefore, the Court holds that Trustee has no

claim to assert under 11 U.S.C. §§ 541, 544 and 551.

                           IV.   CONCLUSION

     Appellant has repeatedly raised these issues of law in no

less than five (5) cases without success. This appeal is no

exception. It is an elemental principle of Puerto Rico mortgage

law that an unrecorded “mortgage” is a nullity and thus has no

legal effect. There is no lien to avoid or preserve in this case

and the Bankruptcy Court’s Judgment is thus AFFIRMED. Judgment

shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 19th day of August 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
